PER CURIAM
Defendant appeals a judgment of conviction for harassment. On appeal, he argues that the trial court should have granted his motion for a judgment of acquittal. We reject that argument without discussion. Defendant also argues that the trial court, in violation of his Sixth Amendment rights, admitted testimonial hearsay statements. The state concedes that the admission of those statements, over defendant’s objection, was erroneous under Crawford v. Washington, 541 US 36, 124 S Ct 1354, 158 L Ed 2d 177 (2004). We accept the state’s concession and agree that a new trial is required. Because we remand for a new trial on that basis, we do not consider defendant’s alternative arguments for a new trial.
Reversed and remanded for new trial.